DETAILED ACTION
Introduction
Claims 1, 3-21, 23-41, 43, 44, 46, and 47 have been examined in this application. Claims 1, 3-13, 21, 23-33, 41, 43, 44, and 46 are amended. Claims 14, 15, 19, 20, 34-36, 39, 40, and 47 are as previously presented. Claims 16-18, 37, and 38 are original. Claims 2, 22, 42, and 45 are canceled. This is a final office action in response to the arguments and amendments filed 11/16/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 11/16/2020, have been fully considered.
Regarding the previously made rejections under 112 (arguments presented on p. 19 under the heading “Claim Rejections Under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and all previously made rejections under 112 are therefore withdrawn.
Regarding the previously made rejections under 103 (arguments presented on p. 19-20 under the heading “Rejections Under 35 U.S.C. § 103”), the amendments and arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.), as well as the previously relied upon art of U.S. 10,204,461 B2 (Chen et al.), US2005/0065666A1 (Miyashita et al.), U.S. 10,247,576 B2 (Heide et al.), and US2019/0204114A1 (Berntorp et al.).
Claim Objections
Claim 44 is objected to because of the following informalities:
In Claim 44, "determine an expected steering angle" should instead read "determining an expected steering angle" and "determine an expected rotational speed" should instead read "determining an expected rotational speed."
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations in this application that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are: 
(a) “means for obtaining a first set of measurements…” in claims 44 and 46, 
(b) “means for… determine an expected steering angle… determine an expected rotational speed… determining… whether an entirety of the first set of measurements conforms” in claims 44 and 46, and 
(c) “means for controlling… the motion of the vehicle…” in claims 44 and 46,
because the limitations use the generic term “means” paired with functional language for obtaining, determining, or controlling, and are not described with sufficient structure to perform the function, and are not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Figures 4-6, ¶0068, ¶0075-0079 state that the means for performing the functions (a), (b), and (c) include the measurement data processing system 400 which comprises a hardware processor and the disclosed software modules/algorithms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-21, 23-41, 43, 44, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 21, 41, and 44, the phrase “correction function” renders the claims indefinite. Particularly, it is not clear what the scope of “correction” is, and how the term “correction” limits the function. The phrase does not appear to be a known term of art, and it is unclear then if any function reads on the limitation, or if a function must be manipulating the first measurement in some particular way, or must be compensating for some particular effect to be considered a correction function. As one or ordinary skill in the art would not be reasonably appraised of the metes and bounds of the claims, they are indefinite. For the purposes of examination, the phrase is interpreted as any function that modifies a steering angle.
Claims 3-20, 23-40, 43, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 3-20 and 47), Claim 21 (for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-11, 14, 17, 20, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.).
Regarding Claim 1, Chen et al. discloses a method of controlling a vehicle, the method being performed by a hardware processor of the vehicle (see e.g. Claim 1 computer implemented method and Figure 1, 2:66-3:19 control module 14 for vehicle including processor, memory, and instructions) and comprising:
receiving, from one or more sensors of the vehicle, a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion (see Figure 3, 5:47-54, at step 130, sensor values are measured by the various sensors 15a-15n, a first set of measurements, and see 5:47-54 sensor values received include steering angle δ and angular velocity, see 7:63-8:7, ω represents wheel angular velocity, with subscripts “ij” for corners of the vehicle which may be front-left ( fl ), front-right ( fr ), rear-left ( rl ) and rear-right ( rr ) corners);
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements (see 5:64-6:5, at step 150, based on vehicle models (for example 7:42-8:7 longitudinal acceleration model, 10:1-19, lateral acceleration model, 11:52-65, yaw rate model, defining relationships between variables including δ and ωfl  ,  ωfr ,  ωrl  , ωrr ), and based on the measured sensor values (the first set of measurements)):
determining expected measurement values (see 5:64-6:5, at step 150, virtual sensor values (expected measurements) are computed),
determining whether measurements conform to the motion data model based on comparing each expected measurement value against a second measurement of the parameter (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), 6:29-39 at 190, the residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200. In other words, if a single measurement is determined to be faulty, this is a determination that the entirety of the first set of measurements does not conform, as the single measurement is part of the entirety); and
measurements conform to the motion data model, the motion of the vehicle based on one of: the first set of measurements, or a second set of measurements (see 6:65-7:16, if no faults are determined, fault-free measured values are provided to the controller (when the set conforms) and at step 250, when the there is a fault, the non-faulty measured values and the substituted values (i.e. a second set, different from the original set which contained only measured values) are provided to component control systems 26 for controlling the vehicle 12). 
Examiner's note: since the claim uses the phrase "one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Chen et al. further discloses the use of the method to determine one or more faults of one or more sensors, and discloses examples for a yaw rate, lateral acceleration and longitudinal acceleration sensors (see 3:43-50). 

Chen et al. does not explicitly recite: 
determining whether an entirety of the first set of measurements conforms to the motion data model
controlling, based on whether the entirety of the first set of measurements conforms to the motion data model, the motion of the vehicle.
In other words, Chen et al. merely does not explicitly disclose that a virtual/expected value and comparison are made for the entire set of physical attributes which are measured in step 130.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Chen et al. could be applied in a way that an expected measurement is determined for the entire set of physical attributes, by utilizing the given equations to solve for the 

Additionally Chen et al. does not explicitly recite the method comprising:
determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements and a correction function, and
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels.

	However Velenis et al. teaches a technique for analyzing vehicle dynamics (see p. 3546), comprising:
determining an expected steering angle based on a first value of the steering angle and a correction function (see p. 3545 the sideslip angle is given by β = tan−1(Vy/Vx), and see p. 3548, the term (β-δ) is used in equation (25). I.e. the expected steering angle (β-δ) is based on a steering angle δ and the correction function), and
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels (see p. 3545-3546, a four wheel vehicle is simplified using a single-track model and p. 3548, in equation (25) the rotational speed of the front wheel is calculated based on the expected steering angle term (β-δ) and the equation (the relationship between steering angle and rotational speed)).

Chen et al. to additionally include the model for expected steering angle and expected wheel speed, as is taught by Velenis et al., with the motivation of increasing the robustness of the system to allow for verification of additional sensor values, as well as provide reliable parameters for stability control of the vehicle (see Velenis et al. p. 3548 Section VI).

Regarding Claim 3, Chen et al. discloses the method of claim 1, wherein the first set of measurements comprises the first measurement of the steering angle of the vehicle (see 5:47-54 sensor values received include steering angle, 8:6 steering angle is represented by δ in motion equations), wherein the second measurement of the rotational speed of the first one of the four wheels comprises one of: a measurement of a first rotational speed of a left front wheel of the vehicle (see 5:47-54, sensor values include angular velocity, see 7:63-8:7, ω represents wheel angular velocity, with subscripts “ij” for corners of the vehicle, see 10:5, lateral acceleration equation using ωfl), a measurement of a second rotational speed of a right front wheel of the vehicle (see 10:5, lateral acceleration equation using ωfr), a measurement of a third rotational speed of a left rear wheel of the vehicle (see 10:5, lateral acceleration equation using ωrl), or a measurement of a fourth rotational speed of a right rear wheel of the vehicle (see 10:5, lateral acceleration equation using ωrr); and
wherein the motion data model defines:
a first relationship between the steering angle of the vehicle and the first rotational speed of the left front wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωfl);
a second relationship between the steering angle of the vehicle and the second rotational speed of the right front wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωfr);
 (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωrl);
a fourth relationship between the steering angle of the vehicle and the fourth rotational speed of the right rear wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωrr);
or any combination thereof (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and all four wheel speeds ωfl  ,  ωfr ,  ωrl  , ωrr ). 
Examiner's note: since the claim uses the phrases “comprises one of” and "or," only one of the recited alternatives in each case is necessary in the prior art to read on this claim).

Regarding Claim 4, Chen et al. further discloses wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected measurement value against the measurement (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), to determine whether the set of measurements conforms).

Chen et al. does not explicitly recite the method of claim 3, wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining the expected rotational speed of the right front wheel based on the expected steering angle and the second relationship; and


However Velenis et al. teaches the technique for analysis of a vehicle as above,
wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining the expected rotational speed of the right front wheel based on the expected steering angle and the second relationship (see p. 3545-3546, a four wheel vehicle is simplified using a single-track model and p. 3548, in equation (25) the rotational speed of the front wheel (front left and right wheel) is calculated based on the expected steering angle term and equation (the second relationship between steering angle and front right wheel rotational speed)).
The motivation to combine Chen et al. and Velenis et al. was provided in the above rejection of Claim 1.

Regarding Claim 5, Chen et al. further discloses wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected measurement value against the measurement (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), to determine whether the set of measurements conforms).

Chen et al. does not explicitly recite the method of claim 3, wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a 
determining an expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship; and
wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected first rotational speed against the measurement of the first rotational speed.

However Velenis et al. teaches the technique for modeling a vehicle as above,
wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining an expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship (see p. 3545-3546, a four wheel vehicle is simplified using a single-track model and p. 3548, in equation (25) the rotational speed of the front wheel is calculated based on the expected steering angle term and the equation (the relationship between steering angle and front left wheel rotational speed)).
The motivation to combine Chen et al. and Velenis et al. was provided in the above rejection of Claim 1.

Regarding Claim 9, Chen et al. discloses the method of claim 3, further comprising:
determining, based on comparing measurements and expected measurements, that a first subset of the first set of measurements is to be used to control the motion of the vehicle (see 3:43-50, faults may be determined for one or more sensors 15a-15n and see 6:6-39, at 160, residual difference is determined, which is a comparison of the measured value and the virtual (expected) value, at step 190, the residual difference is compared with a fault threshold. If the difference is within the threshold, the method proceeds to step 230, 235, and 250 wherein the measured value is used for control. If the difference exceeds the threshold, the method proceeds to 240 where a virtual sensor value is substituted for the measured value. In other words, a subset of the first set of measurements will be used in a fault condition for one sensor, because one of the measured values will been replaced while the non-faulty values will be used for control); and
including the first subset of the first set of measurements in the second set of measurements (see 6:29-39, steps 230, 235 and 250, the subset of fault-free measurements from step 230 are used for vehicle control, therefore the second set of measurements includes a subset of the first set of measurements in the event of a fault of one sensor).

Chen et al. further discloses the use of the method for evaluating one or more sensors (see 3:43-50).

As in Claim 1, Chen et al. does not explicitly disclose comparing the entire first set of measurements with a set of expected measurements. That is, Chen et al. does not explicitly disclose the entirety of the measurements for the set of physical attributes being compared against expected values.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the method of Chen et al. on the set of all measurements of the physical attributes, with the motivation as recited in the rejection of Claim 1. 

Regarding Claim 10, Chen et al. discloses determining that measurements conform to the modeled relationship (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), 6:29-39 at 190, the residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200), and 
Including measurements that conform in the second set of measurements (see 6:65-7:16, at step 250, when the there is a fault (non-conformity), the non-faulty measured values (measurements that conform) and the substituted values (i.e. a second set, different from the original set which contained only measured values) are provided to component control systems 26 for controlling the vehicle 12).

Chen et al. does not explicitly recite the method of claim 9, further comprising:
determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel conform to the first relationship;
determining that the first measurement of the steering angle and the measurement of the third rotational speed of the left rear wheel do not conform to the third relationship; and
including the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel in the second set of measurements.

	However as in Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Chen et al. could be applied in a way that an expected measurement is determined for the entire set of physical attributes, resulting in the determinations for whether the first measurement of steering angle, first rotational speed, and third rotational speed conform to the relationship in the model, and including the measurements that conform, with the motivation as stated in the rejection of Claim 1.

Regarding Claim 11, Chen et al. discloses, determining a replacement measurement when a sensor value does not conform to the relationship (see 7:13-17, in step 240, the value of a failed sensor is reconstructed, using the virtual value, which is based off the vehicle model, 5:64-6:5) and 
including the replacement measurement in the second set of measurements (see Figure 5, 7:28-34, the replacement measurement is then sent for controlling the vehicle at step 250. The example of a lateral acceleration sensor is given in 10:1-11:50). 

Chen et al. does not explicitly recite the method of claim 10, further comprising:
determining a replacement measurement of the third rotational speed of the left rear wheel based on the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel.

However as in Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Chen et al. could be applied in a way that an expected measurement and replacement value is determined for the entire set of physical attributes by solving the equation (see Chen et al. 10:1-10) for the desired value (such as third rotational speed ωrl), resulting in the determining of a replacement being based on all other variables, including the measurement of steering angle δ and first rotational speed of the left front wheel ωfl with the motivation provided in the rejection of Claim 1 above.

Regarding Claim 14, Chen et al. further discloses that the value of a faulty sensor may be reconstructed by computation (see Figure 3, 7:13-20, step 240) and included as part of the second set of measurements (see 7:27-30 the computed value is then provided for controlling the vehicle at 250).
Chen et al. does not explicitly recite the method of claim 1, wherein the first set of measurements is obtained at a first time; and wherein the second set of measurements is of the steering angle and the rotational speeds of the four wheels of the vehicle obtained at a second time.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the first set of original measurements are obtained at a first time and the virtual replacement measurement of the second set would be obtained at a second time, later than the first, due to time required to perform the reconstruction calculation. Therefore, the complete second set of measurements must be obtained later than the first, with the motivation of providing the required time to accurately perform the evaluation and reconstruction of a measurement value.

Regarding Claim 17, Chen et al. discloses the method of claim 1, wherein the motion data model further comprises: track widths of the vehicle, a wheel base distance of the vehicle, or any combination thereof (see 10:12, motion data model of lateral acceleration equation, where e is the track width. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).

Regarding Claim 20, Chen et al. discloses the method of claim 1, wherein controlling the motion of the vehicle comprises an autonomous driving operation to adjust: a direction of motion of the vehicle, a speed of the vehicle, or any combination thereof (see 2:66-3:9, control module may be associated with an autonomous control function for steering (i.e. adjusting direction) or braking (i.e. adjusting speed). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.). 

Regarding Claim 47, Chen et al. further discloses wherein a difference between a measurement value and an expected measurement is within a threshold (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), 6:29-39 at 190, the residual difference is compared with a fault threshold, and 7:12-18 the difference may be within a threshold for the measurement value to be used).

Chen et al. does not explicitly recite the method of claim 1, 
wherein a first difference between the first measurement of the steering angle and the expected steering angle is within a threshold; and
wherein a second difference between the second measurement of the rotational speed of the first one of the four wheels and the expected rotational speed of the first one of the four wheels is within the threshold.

However as in Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Chen et al. could be applied in a way that an expected measurement and replacement value is determined for the entire set of physical attributes, resulting in the determining of a difference being within a threshold for the first measurement of the steering angle and the measurement of the rotational speed of the first one of the four wheels, with the motivation presented in the rejection of Claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.), further in view of Publication US2005/0065666A1 (Miyashita et al.).

Regarding Claim 13, Chen et al. does not explicitly recite the method of claim 1, wherein determining whether an entirety of the first set of measurements conforms to the motion data model comprises:
determining a difference between each measurement of a set of expected measurements and each corresponding measurement of the first set of measurements;
assigning, based on a variance of the each of the first set of measurements, a weight to each difference between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements;
determining a weighted sum of the differences between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements;
updating the set of expected measurements to minimize the weighted sum of the differences; and
determining whether the entirety of the first set of measurements conforms to the motion data model based on whether the minimized weighted sum of the differences exceeds a threshold.

However Miyashita et al. teaches a vehicle dynamics analysis method (see [0007]) comprising:
determining a difference between each measurement of a set of expected measurements and each corresponding measurement of the first set of measurements (see Figure 8, [0097] measured data is obtained at step 100, model parameters are set at step 102, [0101] expected values (calculated values Fy’ and M2’) are determined at step 104 using the model, and [0103], in step 106, using equation 8, the difference between each measurement and the calculated (expected) value is determined, for example (Fyi – F’yi ) and (Mzi-M’zi));
assigning, based on a variance of the each of the first set of measurements, a weight to each difference between each measurement of the set of expected measurements and each corresponding (see [0104-0105], weighting coefficients gf and gm are assigned to the differences, and are determined based on σf2 and σm2, which are the corresponding variances of Force Fy and torque Mz);
determining a weighted sum of the differences between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements (see [0103-0105], equation 8, the sum of squared residuals Qc is the sum of the weighted differences between the measured and calculated (expected) values);;
updating the set of expected measurements to minimize the weighted sum of the differences (see Figure 8, [0108], in step 108, if the combined sum of squared residuals does not converge to less than a certain value, the model parameters are adjusted in step 110 and the set of expected measurements is again calculated in step 104. That is, the expected values are updated with the goal of minimizing the weighted sum of differences below a threshold); and
determining whether the entirety of the first set of measurements conforms to the motion data model based on whether the minimized weighted sum of the differences exceeds a threshold (see Figure 8, if the weighted sum of the difference does not exceed a threshold, the method proceeds to step 112. That is, the determination is made whether the entirety of the set of measurements as a whole conform closely enough to the motion data model based on the minimized weighted sum of the differences, when the method reaches step 108 for the second time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and parameters considered in Chen et al. with the technique for model parameter calculating, as taught in Miyashita et al., with the motivation of increasing the accuracy of the vehicle model and therefore the control system as a whole, by dynamically determining model parameters (see Miyashita et al. [0032]).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.), further in view of Patent U.S. 10,247,576 B2 (Heide et al.).

Regarding Claim 15, Chen et al. does not explicitly recite the method of claim 1, wherein the second set of measurements comprises a location of the vehicle.

Heide et al. teaches a method of sensor integration for a vehicle (see 6:54-7:14) wherein the measurements from an odometry navigation system are checked for plausibility using a model (see Figure 2, 13:57-14:25) wherein if it is determined that the first set of odometry measurements is not plausible a second set of measurements are used (see 14:16-25, only verified values are forwarded to the fusion filter 205, if the measurements are implausible and thus the quality counter exceeds the threshold, the values are not verified), 
wherein the second set of measurements comprises a location of the vehicle (see Figure 2, fusion filter further receives location data from satellite navigation system 204, 12:67-13:1, which may be obtaining GPS data representing vehicle position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen et al. with the location determination as taught in Heide et al., with the motivation of providing maximum redundancies and improved error detection of measured values (see 2:34-38).

Regarding Claim 16, Chen et al. does not explicitly recite the method of claim 1, wherein the second set of measurements is obtained via: an inertial measurement unit (IMU), a wireless receiver, or any combination thereof.

Heide et al. teaches the method of sensor integration for a vehicle as recited above, wherein a second set of measurements (13:57-14:25, measurements used even if first measurements from odometry system 203 are not valid) is obtained via: an inertial measurement unit (IMU), a wireless receiver, or any combination thereof (see Figure 2, fusion filter further receives data from inertial navigation system 201, and from satellite navigation system 204, 12:54-62, which receives wireless signals from satellites. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.)
The motivation to combine Chen et al. and Heide et al. was provided above in the rejection of Claim 15.

Regarding Claim 19, Chen et al. discloses controlling an operation of the vehicle based on one of: the entirety of the first set of measurements, or the second set of measurements (see 6:65-7:16, if no faults are determined, fault-free measured values are provided to the controller (when the entire set conforms) and at step 250, when the there is a fault, the non-faulty measured values and the substituted values (i.e. a second set, different from the original set which contained only measured values) are provided to component control systems 26 for controlling the vehicle 12). Examiner's note: since the claim uses the phrase "one of," only one of the recited alternatives is necessary in the prior art to read on this claim.)

Chen et al. does not explicitly recite the method of claim 1, wherein the operation of the vehicle comprises a navigation operation to estimate: a location of the vehicle, a direction of motion of the vehicle, a speed of the vehicle along that direction, or any combination thereof.

Heide et al. teaches the method of sensor integration for a vehicle as recited above, using a similar odometry navigation system comprising steering angle and wheel speed sensors (see 13:42-56),
wherein the operation of the vehicle comprises a navigation operation to estimate: a location of the vehicle, a direction of motion of the vehicle, a speed of the vehicle along that direction, or any combination thereof (see 13:48-52, the pre-processing unit may determine from the measured data, position and direction of the motor vehicle, 13:59-61, the direction and speed may also be determined. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).
The motivation to combine Chen et al. and Heide et al. was provided above in the rejection of Claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.), further in view of Publication US2019/0204114A1 (Berntorp et al.).

Regarding Claim 18, Chen et al. further discloses an initialization process 120 where sensor parameters may be determined, which precedes the motion and control of the rest of the process (see Figure 3). Chen et al. also discloses lateral acceleration model defined by vehicle parameters including effective tire radius (see 8:4 Re).

Chen et al. does not explicitly recite the method of claim 1, wherein the set of relationships are defined based on a calibration process that precedes the motion.

Berntorp et al. teaches a processor based vehicle control system (see [0080]),
(see Figure 2A, [0084], calibration is performed, including determining offset values which are provided to vehicle controller 260 for use in a dynamics-model based driver assistance system. In one example, calibration information may relate to a wheel radius offset estimate.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the initialization routine of Chen et al. to include the calibration process for parameters pertaining to vehicle dynamics relationships as taught in Berntorp et al. with the motivation of increasing accuracy of the model relative to the real vehicle.

Regarding Claims 21, 23-25, 29-31, 33-41, 43, 44, and 46, all functional limitations as recited have been analyzed with respect to Claims 1, 3-5, 9-11, and 13-20. Claims 21, 23-25, and 29-31, 33-40 pertain to an apparatus corresponding to the method of Claims 1, 3-5, 9-11, and 13-20. Claims 41 and 43 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1 and 3. Claims 44 and 46 pertain to an apparatus corresponding to the method of Claims 1 and 3.
The only additional limitations in Claims 21, 23-26, 29-41, 43, 44, and 46, are disclosed by Chen et al. as follows:

Regarding Claim 21, Chen et al. discloses a network bus (see Chen et al., Figure 1, 3:10-19, vehicle control module 14 includes input/output (I/O) device 22)
one or more sensors coupled with the network bus (see 3:10-19, I/O device communicates with one or more sensors)
at least one processor coupled with the network bus (see 3:10-19, processor 18, included in control module 14 with I/O device, i.e. coupled thereto)

Regarding Claim 41, Chen et al. discloses a non-transitory computer readable medium that stores a set of instructions which, when executed by a hardware processor, causes the hardware processor to perform the method (see Chen et al., Figure 1, 3:10-19, memory 20 storing instructions to be performed by the processor 18).
Regarding Claim 44, Chen et al. discloses means for performing the method (see 112f, interpreted as a processor and algorithms) (see Chen et al., Figure 1, 3:10-19, processor 18 and associated algorithms for performing the method of Figure 3).

Therefore, Claims 21, 23-25, 29-31, 33-41, 43, 44, and 46 are rejected under the same rationale as Claims 1, 3-5, 9-11 and 13-20.
Allowable Subject Matter
Claims 6-8, 12, 26-28 and 32 are rejected under 112(b) but would be allowable if rewritten to overcome the rejection the rejection under 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most similar prior art U.S. Patent 10,204,461 B2 (Chen et al.) teaches a method and system for receiving a set of sensor measurements for a vehicle (see Figure 3, 5:47-54, step 130, sensor values obtained for sensors 15a-15n), determining expected/virtual measurements based on a motion data model (see 5:64-6:5, step 150, for example 7:42-8:7 longitudinal acceleration model, 10:1-19, lateral acceleration model, 11:52-65, yaw rate model), and determining whether to use a measurement or whether to replace the measurement with a reconstructed value (resulting in a second set of measurements being used for control) based on a comparison between the measurement and the (see Figure 3, 6:29-39 at step 190, residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200 and proceeds to step 240 where a virtual sensor value is substituted for the measured value).
Publication US2006/0255924A1 (Ray et al.) teaches a technique to determine an expected wheel speed value of a first wheel dependent on expected steering angle as well as a relationship between steering angle wheel speed (see Figure 2A, [0021-0025]).
Korean Patent KR 101345841 B1 (Kang) teaches a technique to determine an expected wheel speed based on an expected steering angle (see [0050, 0051] of English translation in file wrapper).
NPL Publication “On Steady-State Cornering Equilibria for Wheeled Vehicles with Drift” (Velenis et al.) teaches a vehicle model for determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements and a correction function (see p. 3548, the term (β-δ)), and determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels (see p. 3548, equation (25)).
Publication US2019/0225233A1 (Tod et al.) teaches maintaining a historical average of a measurement (see [0064, 0076], reference data may pertain to previously obtained (i.e. historical) state information, such as an average), determining that a measurement matches the historical average of the measurement (see step 418, [0088], current state information (current measurement) is compared with the reference data); and based on determining that the current measurement matches with the historical average, determining that no fault occurs (see [0090], if no outlier is present, there is no anomaly in the measurement).

Regarding Claims 6 and 26, the prior art does not teach or suggest:

determining an average rotational speed of the left rear wheel and the right rear wheel based on the measurement of the third rotational speed of the left rear wheel and the measurement of the fourth rotational speed of the right rear wheel; and
wherein the determination of the expected first rotational speed of the left front wheel is based on the expected steering angle, the first relationship, and the average rotational speed.

Regarding Claims 7 and 27, the prior art does not teach or suggest:
wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining whether the expected steering angle and the measurement of the third rotational speed of the left rear wheel conform to the third relationship; and
responsive to determining that the expected steering angle and the measurement of the third rotational speed of the left rear wheel conform to the third relationship, determining the expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship.

Regarding Claims 12 and 32, the prior art does not teach or suggest:
maintaining a historical average of the first measurement of the steering angle;

determining, in response to determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel do not conform to the first relationship, that the first measurement of the steering angle matches the historical average of the first measurement; and
based on determining that the first measurement of the steering angle matches with the historical average, including the first measurement of the steering angle in the second set of measurements.

The combination of limitations in each of Claims 6-8, 12, 26-18 and 32 as recited above, defining particular sequences of determinations, using the particular inputs, with the claimed parts integrated into the parent claims is not found in the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 6, 7, 12, 26, 27, and 32 would be allowable. The subject matter of Claims 8 and 28 would also therefore be allowable as being dependent on Claims 7 and 27, respectively.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20060042838-A1 teaches subject matter including calculation of wheel speed commands based on steering angle (see e.g. Claim 1).
US-20140200770-A1 teaches subject matter including applying a correction to a steering wheel angle (see e.g. Claim 1).
US-20150151747-A1 teaches subject matter including calculating individual wheel speeds based on an instant steering angle (see e.g. [0122]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619